Citation Nr: 1130157	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  96-48 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a backs disorder.  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to December 1975.  

In October 2007, the Board determined that new and material evidence had been received that was sufficient to reopen the previously denied claim of entitlement to service connection for a low back disorder.  However, service connection was denied.  The Veteran appealed the case to the U.S. Court of Appeals for Veteran's Claims (Court).  A memorandum decision was received in August 2009, and the Court entered Judgment the following month, vacating the Board's October 2007 decision as to the issue of entitlement to service connection for a back disorder, and remanded the claim to the Board for readjudication consistent with the memorandum decision.  

Subsequently, in October 2010, the Board requested an expert medical opinion from a specialist pursuant to the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2010).  The opinion, dated in March 2011, was recently associated with the other evidence in the claims file for consideration.  As required by statute and regulation, the Board provided the Veteran and his representative copies of this opinion and gave them time to respond to it with additional evidence or argument.  See 38 C.F.R. § 20.903 (2010).  Thus, this case is ready for appellate consideration.  


FINDING OF FACT

The objective and probative medical evidence of record preponderates against a finding that any currently diagnosed back disorder is related to the Veteran's period of active military service.



CONCLUSION OF LAW

A back disorder was not incurred in, or aggravated by, active military service, nor may degenerative disc disease (DDD) of the lumbar spine presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Claimant is expected to provide; and (4) must ask the Claimant to provide any evidence in his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a Claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the CAVC held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  The CAVC acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice.  Rather, the Appellant has the right to content complying notice and proper subsequent VA process.  Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion interpreting the CAVC's decision in Pelegrini.  In essence, and as pertinent herein, the General Counsel endorsed the notice requirements noted above, and held that, to comply with VCAA requirements, the Board must ensure that complying notice is provided unless the Board makes findings regarding the completeness of the record or as to other facts that would permit [a conclusion] that the notice error was harmless, including an enumeration of all evidence now missing from the record that must be a part of the record for the Claimant to prevail on the claim.  See VAOPGCPREC 7-2004 (July 16, 2004).

Considering the decision of the CAVC in Pelegrini and the opinion of the General Counsel, the Board finds that the requirements of the VCAA have been satisfied in this matter, as discussed below.

Also, during the pendency of this appeal, on March 3, 2006, the CAVC issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), that held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all five elements of a service connection claim.  Id.  In March and June 2006 letters, the RO provided the Veteran with notice consistent with the Court's holding in Dingess.  Further, as the Appellant's claim for service connection for a back disorder is being denied, as set forth below, there can be no possibility of prejudice to him.  As set forth herein, no additional notice or development is indicated in the Appellant's claims.

Here, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error.  Although the notice was provided to the Appellant after the initial adjudications, he has not been prejudiced thereby.  The content of the notice provided to him fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only has he been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices, but the actions taken by VA have essentially cured the error in the timing of notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  For these reasons, it is not prejudicial to the Appellant for the Board to proceed to finally decide this appeal.

In an August 2004 letter, the RO informed the Appellant of its duty to assist him in substantiating his claim under the VCAA and the effect of this duty upon his claim.  We therefore conclude that appropriate notice has been given in this case.

The Appellant responded to the RO's communications with additional evidence and argument, thus curing (or rendering harmless) any previous omissions.

Clearly, substantial compliance with the VCAA has been achieved in the present case.  There can be no question as to the Veteran's awareness of the provisions of the legislation, since the Motion for Remand was filed with the CAVC after the bill became law, and the basis for the remand was compliance with the duty to assist and notice provisions of the new law.  In addition, the CAVC provided the Veteran's attorney with a copy of the Orders remanding his case.  The Board afforded the Veteran through his attorney with ample time in which to proffer evidence and/or argument after the case was returned from the CAVC.  In June 2001, December 2003, and July 2007 letters to the Veteran's attorney, the Board solicited any additional argument or evidence that the Appellant wished to submit.  In November 2005 and August 2007, the Veteran's attorney submitted letters with additional medical evidence in support of his claim.  Thus, for these reasons, any failure in the timing or language of VCAA notice by the RO constituted harmless error.

The Board concludes that the notifications received by the Appellant adequately complied with the VCAA and subsequent interpretive authority, and that he has not been prejudiced in any way by the notice and assistance provided by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it appears that all obtainable evidence identified by the Appellant relative to his claim has been obtained and associated with the claims files, and that neither he nor his attorney has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Thus, for these reasons, any failure in the timing or language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2009).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as DDD to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background

The Veteran served on active duty from November 1971 to December 1975.  He contends that service connection is warranted for a low back disorder.  

The service treatment records (STRs) reveal that in December 1971 the Veteran had low back pain for one day.  It was noted that he was lifting a heavy trash can the previous day.  In August 1972, he complained of occasional, vague low back pain.  X-rays of the lumbosacral spine taken at the time showed no significant abnormalities.  In February 1974, his complaints included malaise and chest, suprapubic, and sacral pain; however, there were no pertinent findings or diagnoses.  The remainder of the Veteran's STRs, including an October 1975 service separation examination, does not include any complaints, findings, or diagnoses pertaining to a chronic back disability.  In fact, the service separation examination report reveals that clinical evaluation of the Veteran's spine was described as normal and, in an attendant medical questionnaire, the Appellant specifically denied any recurrent back pain.

In the Appellant's initial claim for VA disability benefits filed in January 1977, he alleged back trouble in 1972-73, but did not indicate any post-service back treatment.

VA and private clinical records reveal that, in January 1977, the Appellant's complaints included back pain and depression.  He was initially seen by VA on January 13, 1977.  X-rays revealed a normal lumbosacral spine. (The radiology report indicates an X-ray request was initiated on "1/13/76" and the X-ray was completed on 1/18/77.  This most likely is an error in citing the correct year at the start of 1977, as treatment is not reported until 1977.)  VA clinical records indicate that, when seen in January 1977, the Veteran complained of back pain from prolonged standing in a mailroom at work.  Low back strain was assessed.  In April and May 1977, the Veteran's clinical complaints included back pain.  He stated that he had low back pain for two years.  There was no history of specific injury.  A VA report of an X-ray of the lumbosacral spine revealed no abnormality in May 1977.  Low back strain/syndrome was assessed.

In January 1982, VA hospitalized the Veteran with complaints of sudden radiating back pain.  He reported that he had tried to touch his toes and developed sudden back pain with a popping sound.  Pain was in the lower part of the back, with radiation anteriorly without any radiation to the legs.  There was no spasm noted.  An X-ray of the lumbosacral spine was negative.  Lumbosacral sprain was diagnosed.

VA clinical records reveal that in November 1982, the Veteran provided a history of a July 1982 back injury that occurred while he was playing basketball.  On an August 1989 VA psychiatric evaluation, appellant reported working multiple jobs for 10 years, in construction, moving furniture, and driving trucks.  There are no pertinent complaints or findings referring to the back.  May 1991 and October 1993 VA general medical examination reports did not reveal findings or diagnoses pertaining to a chronic back disability.

VA clinical records reveal that in April 1996 the Veteran complained of radiating back pain.  In May 1996, approximately two decades after service, a private magnetic resonance image (MRI) report of the Veteran's lumbar spine revealed findings of disc degeneration, degenerative facet joint changes, and bulging discs.

During a September 1997 RO hearing the Appellant testified that in 1976 he signed up for VA outpatient treatment for his back, but the clinic was too crowded.  He was not seen and he left.  He said he was hospitalized in 1977 for back and psychiatric disorders.  He indicated that, in service, he was told to lift a heavy trash can and felt a severe snap in his back with excruciating pain that was diagnosed as a sprain and treated with pain medication.  See transcript at page 7.

However, other objective medical evidence added to the record includes a VA clinical record dated in November 2005.  This record reflects that a VA physician said that the Appellant brought records from military service that showed he had low back pain in service and that it was "[l]ikely as not" his epididymitis was related to service with positive straight leg raise documented on exam 1/13/76.

Also added to the record is a July 2006 VA examination report.  X-rays taken at the time showed degenerative disc and facet disease, with no acute fracture or subluxation.  In a September 2006 addendum, a VA physician opined that the Veteran's current low back condition was not caused by or related to his military experience.  The VA physician said that the Veteran's lumbar spine degenerative changes were consistent with age, and there was no evidence that a single instance of low back strain caused the current radiographic changes.

In a May 2007 response to the RO's request for copies of the records shown to the Veteran's VA treating physician in November 2005, the Veteran's attorney submitted copies of STRs, dated from March 1974 to October 1975 (including the August 1972 X-ray report) and the January 13, 1977 VA clinical record and X-ray report (noting a request on 1/13/76 and completion on 1/18/77.  Again, this is suspected to be a mistake as to the request date).

In August 2007, the Veteran's attorney submitted a July 2007 clinical record prepared by the VA physician who rendered the November 2005 clinical opinion.  She noted her review of the Veteran's records and her November 2005 record, and said his service records showed the Veteran was seen for epididymitis on November 1, 1975, and had an X-ray request for the L-S spine due to positive straight leg raise dated January 13, 1977.  The doctor said that the clinical note and physical exam indicated he was seen for back pain and positive straight leg was noted, and he was also hospitalized from January to February 1982 for back pain.  According to this VA physician, based on the above and current conditions, the Veteran's back pain was likely as not service connected.

In 2010, the Board requested additional expert opinion.  The specialist, a neurosurgeon, reviewed the record, and opined that there was no evidence that the Veteran currently suffered from chronic back pain that was related to a spine disorder acquired while in service.  He was currently suffering from chronic low back pain.  While he was seen during service for an episode of acute back pain, it was resolved completely by the time of his discharge.  Moreover, the doctor noted that X-rays of the lumbar spine during service and in the two years thereafter, did not show any lumbar spine disorder.  

The expert further noted that the Veteran's current diagnosis of low back pathology was not likely to be related to any inservice findings or incidents.  His 1996 MRI demonstrated changes attributable to degenerative disease of the spine, namely disc bulges and an annular tear.  The Veteran's recent lumbosacral radiograph further demonstrated the presence of facet disease/arthropathy in addition to DDD.  The Veteran had normal radiograph at least through 1977.  This clinical picture, according to this expert, suggested a progressive condition of degenerative disease of the spine that was in keeping with the current literature.  He stated the following:  

In fact, recent studies have shown that more than 90% of people age 50 and older have changes related with degenerative disease of the spine on MRI.  The current changes seen on the Veteran's radiograph and MRI are more likely to be related to natural aging of the spine than to a specific self-limited injury/incident that occurred while in service.  The symptoms of low back pain are not necessarily correlated with the imaging finding of degenerative spinal disease.

In addressing the physician's opinion, expressed in statements in 2005 and 2007, that supported the Veteran's claim, the neurosurgeon expert explained why he disagreed with her assessment.  He pointed out that the mere occurrence of an acute back pain episode was a "poor predictor" of the development of chronic low back pain.  Acute back pain typically occurred as a result of a specific incident or movement and it resolved by itself in the vast majority of the cases.  He added that it was estimated that over 80% of Americans would suffer at least from one acute back pain incident during their lifetime.  On the opposite, chronic low back pain was a more complex syndrome with interplay between physiological, psychological, and socio-economic factors.  

Analysis

The Veteran has contended that service connection should be granted for a back disorder.  He points out that he was treated during service for low back complaints.  

The Board will discuss the credibility and competency of the Veteran's statements.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  The Veteran is found credible.  His statements that he was treated during service for back problems are supported by his STRs which indicate such treatment.  The Veteran, however, is not shown to be competent to provide a medical opinion concerning the onset of his current low back disorders or to relate such to any symptoms from service.

While he can discuss the symptoms he experienced, he is not competent to provide a medical opinion on etiology.  As set forth in 38 C.F.R. § 3.159(a)(2) competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Recently, the United States Court of Appeals for the Federal Circuit emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. Jun. 15, 2007); see also Jandreau v. Nicholson, No. 2007-7029 (U.S. Vet. App. July 3, 2007), fn. 4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg and sometimes not, for example a form of cancer).  The Veteran is competent to report symptoms that are observable such as painful motion, he is however, not competent to provide an opinion on the etiology or onset of chronic low back disorders.  In this case medical evidence of a nexus between the current diagnosis and service is necessary.  As will be explained below, the competent evidence is against such a finding.

Although the evidence shows that the Veteran currently has degenerative disc disease (DDD) and facet disease, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that his musculoskeletal system was normal on separation from service and the first post service evidence of record of DDD is from 1996, more than twenty years after the Veteran's separation from service.

In support of his claim, the Veteran would point to the November 2005 record from his VA physician indicating her review of his records from military service that showed he had low back pain in service, "w/positive straight leg raise documented on exam 1/13/76".  The physician said it was "likely as not" that the Veteran's back pain was service-connected.

As set forth above, the Board has accepted the VA physician's 2005 statement, but only for the limited purpose of reopening the Veteran's claim.

A July 2006 VA examination report with X-ray findings diagnosed DDD and facet disease.  In a September 2007 addendum, a VA examiner opined that the Veteran's current low back condition was not caused by or related to his military experience.  This VA doctor concluded that the Veteran's lumbar spine degenerative changes were consistent with his age and there was no evidence that a single instance of low back stain caused the current radiographic changes.

The Veteran further points to a July 2007 VA Administrative Note prepared by his VA treating physician, in which she said reiterated that the Veteran's military records show he was seen for epididymitis on November 6, 1975.  It was further noted that the Veteran had an X-ray request for L-Spine for a positive straight leg raise dated January 13, 1977.  She said that the clinical note and physical exam indicate the Veteran was seen for back pain and positive straight leg.  This physician also said that the Veteran also had hospital admission from January to February 1982 for back pain.  She then stated that, based upon the above and current conditions, the Veteran's back pain was "likely as not" service-connected.

However, the record reflects, that in reaching her conclusion, the Veteran's treating VA physician relied on STRs reflecting complaints of pain but without clinical or X-ray findings regarding the lumbar spine, and VA clinical records dated in January 1977, more than one year after he was discharged from service.  Moreover, the doctor did not address the numerous inservice and post service low back X-ray results which were negative for positive results until many, many years after service.  

In 2010, the Board requested additional expert opinion.  The specialist, a neurosurgeon, reviewed the record, and opined that there was no evidence that the Veteran currently suffered from chronic back pain that was related to a spine disorder acquired while in service.  He was currently suffering from chronic low back pain.  While he was seen during service for an episode of acute back pain, it was resolved completely by the time of his discharge.  Moreover, the doctor noted that X-rays of the lumbar spine during service and in the two years thereafter, did not show any lumbar spine disorder.  

The expert further noted that the Veteran's current diagnosis of low back pathology was not likely to be related to any inservice findings or incidents.  His 1996 MRI demonstrated changes attributable to degenerative disease of the spine, namely disc bulges and an annular tear).  His recent lumbosacral radiograph goes further in demonstrating the presence of facet disease/arthropathy in additional to DDD.  The Veteran had normal radiograph at least through 1977.  This clinical picture, according to this expert, suggested a progressive condition of degenerative disease of the spine that was in keeping with the current literature.  "In fact, recent studies have shown that more than 90% of people age 50 and older have changes related with degenerative disease of the spine on MRI.  The current changes seen on the Veteran's radiograph and MRI are more likely to be related to natural aging of the spine than to a specific self-limited injury/incident that occurred while in service.  The symptoms of low back pain are not necessarily correlated with the imaging finding of degenerative spinal disease."  

In addressing the physician's opinion, expressed in statements in 2005 and 2007, that supported the Veteran's claim, the neurosurgeon expert explained why he disagreed with her assessment.  He pointed out that the mere occurrence of an acute back pain episode was a "poor predictor" of the development of chronic low back pain.  Acute back pain typically occurred as a result of a specific incident or movement and it resolved by itself in the vast majority of the cases.  He added that it was estimated that over 80% of Americans would suffer at least from one acute back pain incident during their lifetime.  On the opposite, chronic low back pain was a more complex syndrome with interplay between physiological, psychological, and socio-economic factors.  

Here, the entire record of objective and probative medical evidence weighs against the VA physician's opinion.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  That is the case here.  To opine that low back disorders first clinically noted many years after service are related to inservice back complaints when X-rays were negative during service and until many years thereafter, is simply not a probative medical opinion.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that we cannot make our own independent medical determinations, and that we must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

Here, while there is record of occasional complaints of low back pain during service, August 1972 X-ray of the Veteran's lumbar spine was negative, and the October 1975 separation examination report reflects no back abnormality.  There is no post-service medical evidence of a back complaint until January 1977, more than one year after discharge, when the Veteran complained of pain associated with standing on his feet in a mailroom, and not with an incident during active service.  X-ray findings at that time were normal and lumbar strain was diagnosed.  Furthermore, X-rays of the Veteran's lumbar spine taken in May 1977 were also reported as normal.  While, in January 1982, VA hospitalized the Veteran for complaints of radiating back pain, X-ray findings of the lumbar spine were again normal and the diagnosis was lumbosacral sprain.  In fact it was not until 1996 that DDD was diagnosed.  Here there is simply no record of any continuous clinical findings from service separation in 1975 until 1996, nearly two decades later.  Although the Veteran's treating VA physician is competent to relate current medical diagnoses to service, the examiner is not competent to determine if the underlying disease or injury factually occurred during service.  The Board finds there is a lack of evidence in that regard.

Here, there is inservice evidence of back problems.  However, there is no record of any continuous clinical findings from service onward.  Results of X-rays of the Veteran's lumbar spine taken in January and May 1977 and January 1982 were essentially normal.  The 1991 and 1993 VA examination reports are not referable to a diagnosed back disorder.  It was not until 1996 that DDD and facet disease was found on the MRI.  The Veteran's current statements contradict the record.  As such, they are not reliable and not probative.  The positive nexus opinion is not probative because adequate rationale was not provided.  

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

The VA physician's reliance on records dated after the Veteran was discharged cannot be the basis on which the Board relies to grant the Veteran's claim for service connection for a back disorder.  Particularly, as here, where there is simply no medical evidence of arthritis manifested within one year of his discharge from service.  This is particularly evident in the January and May 1977 and January 1982 VA X-ray findings of the lumbar spine that found no abnormalities.  Moreover, the Veteran's VA physician did not specifically review all the Veteran's medical records and past medical history and her opinion is without the specific correlation of the Veteran's reported symptoms with his claimed in- service back disability.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Nor did the VA doctor, in her November 2005 or July 2007 notes, provide clinical evidence to support her belief and her opinion, although doubtless sincerely rendered, is for that reason not accorded great weight by the Board.  See Bloom v. West, Black v. Brown, supra.  She did not even comment on the numerous X-ray reports (during service and in the years thereafter) which showed no low back disorder.  

Thus, the opinion of the VA internist in November 2005 and July 2007 cannot be the basis for a grant of service connection.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a back disorder, variously diagnosed as DDD and facet disease.

In addition, the Veteran does not meet the burden of presenting evidence as to medical cause and effect, or a diagnosis, merely by presenting his own statements, because as a layperson he is not competent to offer medical opinions.  As noted earlier, the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been 

shown to be capable of making medical conclusions, thus his statements regarding causation are not competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There is no evidence showing, and the Veteran does not assert, that he has had sufficient medical training to provide competent medical evidence as to the etiology of his claimed back disorder.

The Board finds a lack of competent medical evidence to warrant a favorable decision.  The Board is not permitted to engage in speculation as to medical causation issues, but "must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  Here, the Appellant has failed to submit competent medical evidence to provide a nexus between any in-service injury or disease and the conditions that caused and contributed to his currently claimed back disorder.  The preponderance of the evidence is therefore against the Veteran's claim of entitlement to service connection for a back disorder.

We have considered the doctrine of reasonable doubt.  Under that doctrine, when there is an approximate balance between evidence for and against a claim, the evidence is in equipoise, there is said to be a reasonable doubt, and the benefit of such doubt is given to the Claimant.  38 U.S.C.A. § 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 38 C.F.R. § 3.102.  However, when the evidence for and against a claim is not in equipoise, then there is a preponderance of evidence either for or against the claim, there is no reasonable doubt, and the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Based upon the evidence of record, service connection for a back disorder is not warranted.



ORDER

Entitlement to service connection for a back disorder is denied.  



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


